Citation Nr: 1451409	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-13 171A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable initial rating for contact dermatitis, status post anthrax immunization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Chicago, Illinois, RO and then again to the Seattle, Washington, RO, who currently maintains local jurisdiction.

The issue of entitlement to an increased rating for anthrax shots with lumps and discoloration of the upper arms has been recharacterized as entitlement to a compensable rating for contact dermatitis, status post anthrax immunization, as this is the more recent diagnosis of the service-connected disability.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.


FINDING OF FACT

Since the award of service connection, the Veteran's contact dermatitis, status post anthrax immunization, has affected less than 5 percent of the entire body or exposed areas; systemic therapy involving corticosteroids or other immunosuppressive drugs has not been required.


CONCLUSION OF LAW

The criteria for a compensable initial rating for service-connected contact dermatitis, status post anthrax immunization, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7806 (2014); 38 C.F.R. § 4.118, DC 7800-7805 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in March 2005, September 2011, and September 2013.  An additional VA opinion was offered in May 2014.  The record does not reflect that the examinations or the May 2014 opinion are inadequate for rating purposes.  They fully describe the Veteran's disability picture and allow for a complete rating under the regulations.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings, whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria used to evaluate disabilities of the skin, in particular disabilities involving scars, were amended in September 2008 and the changes were effective beginning October 23, 2008.  See 73 Fed. Reg. 54708-712 (Sept. 23, 2008).  .  As the Veteran's claim was received prior to the effective date of the change, the regulations in effect prior to the change are for application.  (There has been no request for application of the new criteria.).  

DC 7800 relates to disabilities for disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7801 (2008).  DC 7801 relates to disabilities for scars, other than the head, face, or neck that are deep or that cause limited motion, and are evaluated by the measurement of the area of the scar.  Id. at DC 7801.  DC 7802 pertains to disabilities for scars, other than the head, face, or neck, that are superficial and do not cause limited motion.  Id. at DC 7802.

A 10 percent evaluation is warranted for superficial unstable scars.  Id. at DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at DC 7803, n. (1).  A 10 percent evaluation is warranted for superficial scars that are painful on examination.  Id. at DC 7804.  Finally, DC 7805 provides for a scar to be rated on the limitation of function of the affected part.  Id. at DC 7805.

DC 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated as noncompensable.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Ratings above 10 percent are available in more severe cases.  38 C.F.R. § 4.118, DC 7806.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, benefit of the doubt is afforded to the claimant.

Facts

The Veteran's skin condition has been rated at a noncompensable level under DC 7899-7819.  38 C.F.R. § 4.118, DC 7819 (2008) ("Rate as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.").

Service treatment records indicate that the Veteran underwent anthrax immunization while in the army.  She received four shots, the first of which was in November 1998 and the last in June 1999.

In April 2005, the Veteran underwent a VA examination.  The Veteran stated that she developed permanent lumps at all four injections sites; there are two injection sites on the back of each arm around the lower part of the triceps.  The lumps are not painful but they flare-up and itch whenever the Veteran feels stressed.  They are not evolving and are considered stable.  The examiner found four different injection sites with areas of hyperpigmentation and subcutaneous nodularity.  There was no tenderness.  The examiner noted that there was nothing significantly worrisome about the lesions.  He diagnosed the lesions as anthrax injection residuals and referred the Veteran for a dermatology consultation.

In September 2011, the Veteran underwent another VA examination.  The Veteran indicated that she treats her skin condition with Hydrocortisone/Benadryl as needed.  She stated that sometimes the itch is so bad that she has to take off her jacket to scratch it; that it stops her from doing everything. The examiner did not change the diagnosis.  The only residual found was a 1 x 1 centimeter subcutaneous lump in the deep skin of the right distal lateral upper arm.  The examiner added that the Veteran's condition does not affect her occupation or daily activities.

A September 2013 treatment record from the Bremerton, Washington, Naval Hospital notes the existence of the skin condition but provides no additional information on symptoms or treatments.

The Veteran underwent her most recent VA examination in September 2013.  The examiner diagnosed the skin condition as contact dermatitis, secondary to anthrax immunization.  The Veteran treats the itch caused by the dermatitis with topical steroids when needed; total duration of medication use in the past 12 months was less than 6 weeks.  The contact dermatitis affected less than 5 percent of the total body area or exposed area.  The impact of the skin condition on the Veteran's ability to work is that it affects her concentration when the itch is really bad.

A May 2014 follow-up opinion adds that the skin condition itches daily and that the Veteran applies a topical steroid 2-3 times a week.  The examiner also clarified that the Veteran's other skin conditions-pityriasis rosea, vitiligo, and dermatitis-are not related to or caused by the anthrax immunizations.  The only skin condition caused by those immunizations is the contact dermatitis located at the site of the injections on the back of each arm.

In September 2014, the Veteran appeared at a Board hearing.  The Veteran explained that her skin condition manifests itself with lumps, discoloration, itching, and from a mental standpoint, self-consciousness.  The itching occurs on average 3-4 times per week.  The condition is treated with topical creams and steroids.  The condition has never been treated with pills or injections; the Veteran has not treated the condition with immunosuppressive drugs.

Analysis

As the Veteran's skin condition is not a scar of the head, face, or neck, DC 7800 is inapplicable.  The skin condition is also not a scar of an area other than the head, face, or neck that is deep or limits motion, and therefore DC 7801 is not applicable.  Based on the evidence, the skin condition is not a scar that is superficial, unstable, painful, or a scar that limits function of the affected part, and therefore DCs 7802-7805 are not applicable.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2008).  Notably, the residuals have not been shown to be painful on examination.

The Veteran's skin condition has been diagnosed as contact dermatitis.  It affects less than 5 percent of the entire body and is treated with topical steroids and Benadryl; it is not treated with immunosuppressive drugs.  It manifests itself with discoloration of the skin-the affected areas are darker than the surrounding skin-subcutaneous lumps, and itching.  The itching occurs 3-4 times a week and is the Veteran's main issue.  Given these symptoms, a noncompensable rating under DC 7806 is warranted, particularly because the treatment is topical and the steroids are not akin to immunosuppressive drugs based on the evidence of record.  Therefore, in considering the potentially applicable DCs, a compensable initial rating is not warranted at any point during the rating period since the award of service connection.

The evidence of record indicates that the Veteran's skin condition manifests in two additional symptoms: it causes her to be self-conscious about her appearance and the itching can cause her to lose concentration.  These symptoms are not considered "exceptional;" rather, they are consistent with the symptoms to be expected with a skin condition.  DC 7800 contemplates higher rating based on the visual effect when pertaining to the head, face or neck.  DC 7806 contemplates the visual effect of areas of the body (either exposed or total) covered.  These effects are therefore contemplated by the assigned evaluation for contact dermatitis and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In sum, the preponderance of the evidence is against the claim for entitlement to a compensable initial rating for contact dermatitis, status post anthrax immunization; there is no doubt to be resolved; and a compensable rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A compensable initial rating for contact dermatitis, status post anthrax immunization, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


